Citation Nr: 0813903	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  05-01 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome.  

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to May 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the benefits sought on appeal.  In 
December 2007, he testified before the undersigned Acting 
Veterans Law Judge, seated at the RO.  At the hearing, and by 
letter dated in April 2008, his motion for advancement of his 
appeal on the Board's docket was granted.  38 C.F.R. 
§ 20.900(c).

The issue of entitlement to service connection for a 
gastrointestinal disorder, to include irritable bowel 
syndrome, is addressed in the REMAND, following the ORDER 
below.  That issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

By written statement signed by the veteran in December 2007, 
and presented to the undersigned at the December 2007 
hearing, the veteran expressed his wish to withdraw his 
appeal for service connection of a cervical spine disorder.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran as to the issue of entitlement to service connection 
for a cervical spine disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran, by 
statement signed and submitted to VA in December 2007, has 
withdrawn the appeal as to the issue of entitlement to 
service connection for a cervical spine disorder, and, hence, 
there remain no allegations of errors of fact or law, with 
regard to this particular issue, for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal for service connection for a cervical spine 
disorder and it is dismissed.


ORDER

The appeal as to service connection for a cervical spine 
disorder is dismissed.


REMAND

The veteran perfected an appeal as to service connection for 
irritable bowel syndrome.  Upon review of the record, the 
Board finds that the issue is more appropriately 
characterized as entitlement to service connection for a 
gastrointestinal disorder, to include irritable bowel 
syndrome, as the veteran complains of various 
gastrointestinal symptoms.  Specifically, the veteran 
contends that since an episode in the Philippines, when he 
was stationed there on temporary duty, he has experienced 
lower gastrointestinal symptoms, including flatulence, 
pressure, mucus discharge, and occasional bleeding.  (See 
December 2007 Hearing Transcript, at 3).  Notably, the 
veteran is a retired physician.  

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In the present case, the 
veteran was periodically seen during active military service 
with complaints of gastrointestinal problems, including mucus 
in the stool, diarrhea, abdominal cramps, anorexia, and 
epigastric burning.  In an August 1959 proctology 
examination, the diagnosis was "undetermined."  He 
underwent a gastrointestinal (GI) series in May 1960, which 
was normal.  In June 2006, the veteran underwent a VA medical 
examination, in which "no symptoms of irritable bowel 
syndrome" were evident on objective examination; it was 
noted that the veteran had refused a colonoscopy.  However, a 
subsequent September 2006 VA outpatient clinical notation 
indicated "mild irritable bowel type symptoms."  

At the December 2007 Board hearing, the veteran stated that 
he has experienced gastrointestinal symptoms since his time 
in active service.  He stated that he has experienced the 
symptoms continuously since service, to a certain extent; he 
indicated that he had not had to seek medical attention for 
the symptoms.  The veteran's representative requested a new 
VA examination based on the veteran's reported symptoms over 
the years.  

Based on the complaints of gastrointestinal problems that are 
documented in the veteran's service medical records, along 
with the veteran's testimony about his current symptoms (and 
his symptoms since service), as well as the notation in the 
September 2006 VA treatment record, the Board finds that 
there is sufficient medical evidence to trigger the duty to 
assist for another examination.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2007).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007).  The 
examiner should be requested to identify the presence of any 
current gastrointestinal disorder, and, if one is present, 
whether it is causally related to an incident of the 
veteran's active service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the presence or absence of a current 
gastrointestinal disorder, to include 
irritable bowel syndrome.  The claims file 
must be furnished to the examiner for 
review in connection with the examination.  
All necessary diagnostic tests, as 
determined by the examiner, should be 
completed and all pertinent symptomatology 
and findings should be reported in detail.  
After fully examining the veteran and 
reviewing his medical history, the 
examiner should identify any current 
disabilities of the appellant's lower 
gastrointestinal system, to include 
irritable bowel syndrome.  Based on a 
review of the claims file and the 
examination findings, and in light of the 
veteran's medical history, the examiner 
should indicate whether it is at least as 
likely as not (i.e. 50 percent or greater 
chance) that any current gastrointestinal 
disability is causally related to an in-
service disease or injury, including the 
complaints of gastrointestinal problems 
documented in the veteran's service 
medical records.  The examiner should 
provide a complete rationale for all 
medical conclusions reached.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, please adjudicate 
the veteran's pending service connection 
claim for a gastrointestinal disorder, to 
include irritable bowel syndrome, in light 
of the VA examination findings and any 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion regarding the ultimate outcome of 
this claim at this time.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


